DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 


Response to Arguments
Applicant’s arguments, filed 6/07/2021, with respect to the rejection of claims 1-2, 7, 9-10, 14-19, 24, 26-27, 31-34, and 65-68 under 35 USC 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimomura (US 2019/0089439), which cited in previous PTO 892 (12/15/2020).

calculating a reliability level corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration," as recited in amended independent claims 1/18.

Similar to the system of Yasukawa, Shimomura discloses a process of determining channel quality information and sending channel quality information (see steps 7-9 and step 12 in figure 8: paragraphs 83-88).  Shimomura also disclose the process of receiving reliability (level) information via CSI feedback setting (steps 4-5: paragraph 73 and 81) and use reliability information to determine appropriate CQI (step 10: paragraphs 72-73 and 86).  Since CQI is function corresponding to reliability (paragraphs 72-73 and 86), then the UE is automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration (see figure 7: paragraphs 71-72: The channel information calculation unit 206, for example, has the conversion function in accordance with the reliability, in such a manner that a function in a case where the reliability is 10.sup.-1 is plotted on the graph 501 and that a function in a case where the reliability is 10.sup.-5 is plotted on the graph 502.  ).  

    PNG
    media_image1.png
    727
    584
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112



Claims 18, 19, 24, 26, 27, 31-34, 66 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “ operable to … automatically calculate a reliability level” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Although the original disclosure states automatically calculate the reliability level (see page 16: paragraph 99), but the examiner cannot find the functional modules/structure of the UE to perform the process of automatically calculate the reliability level (see paragraphs 132-133 in paragraphs 132-133). 

[0099] The UE may automatically calculate the reliability level corresponding to a certain SINR and MCS configuration based on its own configuration and the network configuration. If, for instance, the UE has 4 RX antennas in use it should have a multi-level error CQI reporting adjusted to this, which should be different from the 2 RX antenna case.
[0132] In some embodiments, the UE 110 may comprise a series of functional modules 128 configured to implement the functionalities of the UE described above. Referring to Figure 8, in some embodiments, the UE 110 may comprise a 
[0133] It will be appreciated that the various modules 128 may be implemented as combination of hardware and/or software, for instance, the processor 114, memory 116, and transceiver(s) 112 of UE 110 shown in Figure 6.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 14-19, 24, 26, 27, 31-34 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US 2020/0169902) in view of Shimomura (US 2019/0089439).

With regard to claims 1 and 18, Yasukawa teaches: A user equipment (see figure 11) A method in a user equipment, UE (See figure 3), the method comprising: 

determining that a signal quality value is above a threshold (paragraphs 52-54:  the CQI table may be defined in such a manner that a CQI index corresponding to three or greater block error rates is included in one CQI table. For example, the CQI table may be defined in such a manner that CQI indexes "0" to "15" correspond to a CQI with respect to a block error rate of x %, CQI indexes "16" to "31" correspond to a CQI with respect to a block error rate of y %, and CQI indexes "32" to "47" correspond to a CQI with respect to a block error rate of z %. According to this, CQIs, which correspond to various block error rates, can be reported, and thus it is possible to set a CQI that is optimized for a service that is assumed.)


For example, FIG. 6(a) illustrates an example of the CQI table that is used when reporting a CQI in which the block error rate is x % or less (for example, x is 1%, and the like) to the base station eNB. For example, FIG. 6(b) illustrates an example of the CQI table that is used when reporting a CQI in which the block error rate is 10% or less to the base station eNB. According to this, in the radio communication system, it is possible to switch definition of the CQI index in various manners in correspondence with the upper limit of the block error rate that is requested.) , and 
to a modulation and coding scheme, MCS, among a plurality of configured MCSs  (see tables in figure 6: paragraphs 52-55:  also see paragraphs 41-43: The base station eNB can recognize a modulation mode and a code rate which are recommended for a downlink shared channel communication by comparing the CQI index that is reported and the CQI table with each other.), 

    PNG
    media_image2.png
    713
    1038
    media_image2.png
    Greyscale

the CQI value being determined based at least in part on at least one signal quality of signals received from a radio network node (paragraph 41: the user equipment UE calculates the CQI measures a radio channel state (for example, SINR) by using a CSI reference resource included in the downlink signal from the base station eNB, and calculates the CQI on the basis of the radio channel state that is measured.); 
transmitting the determined CQI value to the radio network node (step 13 in figure 3: paragraphs 42-43).  

    PNG
    media_image3.png
    433
    985
    media_image3.png
    Greyscale


Although Yasukawa discloses the UE using a lower error rate to indicate higher reliability (paragraph 33), Yasukawa fails to disclose automatically calculating a reliability level corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration. 
Similar to the system of Yasukawa, Shimomura discloses a process of determining channel quality information and sending channel quality information (see steps 7-9 and step 12 in figure 8: paragraphs 83-88).  Shimomura also disclose the process of receiving reliability (level) information via CSI feedback setting (steps 4-5: paragraph 73 and 81) and use reliability information to determine appropriate CQI (step 10: paragraphs 72-73 and 86).  Since CQI is function corresponding to reliability (paragraphs 72-73 and 86), then the UE is automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network The channel information calculation unit 206, for example, has the conversion function in accordance with the reliability, in such a manner that a function in a case where the reliability is 10.sup.-1 is plotted on the graph 501 and that a function in a case where the reliability is 10.sup.-5 is plotted on the graph 502.  ).  

    PNG
    media_image4.png
    440
    591
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have an terminal device automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration 




With regard to claims 2 and 19, Yasukawa teaches: further comprising transmitting an indication of the error rate level corresponding to the determined CQI value and/or an indication of the MCS corresponding to the determined CQI value to the radio network node (see paragraphs 54 and 61: For example, in the above-described example, the CQI index with respect to each of the block error rates of x %, y %, and z % can be reported in a four-bit data size.).  
With regard to claims 7 and 24, Yasukawa teaches: further comprising receiving CQI reporting instructions from the radio network node prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs (see step 11: paragraphs 37-38).  
With regard to claims 9 and 26, Yasukawa teaches: further comprising determining that a target quality value is below a threshold prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs  (paragraphs 40 and 52: separately form the CQI table of the related art as illustrated 
With regard to claims 10 and 27, Yasukawa teaches: wherein the target quality value is a block error rate, BLER, target (paragraphs 37-38).  
With regard to claims 14 and 31, Yasukawa teaches:  wherein the signals received from the radio network node are reference signals (paragraphs 41 and 48-49).  
With regard to claims 15 and 32, Yasukawa teaches: wherein the reference signals are cell- specific reference signals, CRSs, or channel state information reference signals, CSI-RSs (paragraphs 41, 48-49: CSI reference resource).  

With regard to claims 16 and 33, Yasukawa teaches:  wherein the at least one signal quality of the signals received from the radio network node comprises a signal to interference and noise ratio, SINR, of the signals received from the radio network node (paragraphs 41 and 86: . In addition, the calculation unit 104 may measure a radio channel state (for example, SINR) by using a CSI reference resource that is included in a downlink signal from the base station eNB, and may calculate the CQI on the basis of a measurement result).  


With regard to claims 65 and 66, Yasukawa teaches: wherein the UE is configured to transmit the determined CQI based on at least one of: multi-level error rate CQI reporting mechanism when the target quality value is below the threshold and single-level error rate CQI reporting mechanism when the target quality value is below the threshold (paragraphs 41 and 52-54).

With regard to claims 67 and 68, Yasukawa teaches: further comprising determining that a signal quality value is above a threshold prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs (paragraphs 41 and 52-54).

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Love et al. (US 2008/0310353: see figure 2 and figure 4).


    PNG
    media_image5.png
    400
    574
    media_image5.png
    Greyscale

Chari et al. (US 2017/0238255: see figures 1A and 1B)

    PNG
    media_image6.png
    563
    460
    media_image6.png
    Greyscale

Ugurlu et al. (US 2019/0190644: see figure 5)

    PNG
    media_image7.png
    355
    369
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/16/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419